Exhibit 10.1

CONSULTING AND SEPARATION AGREEMENT AND RELEASE

This Consulting and Separation Agreement and Release (this “Agreement”) is
entered into as of November 12, 2018 (the “Execution Date”), by and between
Coca-Cola Bottling Co. Consolidated, a Delaware corporation (the “Company”), and
James E. Harris (“Executive”).

RECITALS

WHEREAS, Executive serves as the Executive Vice President, Business
Transformation and Business Services and as a director and officer of certain
subsidiaries of the Company;

WHEREAS, Executive has resigned from all such positions effective as of the
close of business on December 30, 2018 (the “Separation Date”); and

WHEREAS, the Company and Executive desire to set forth in writing their
agreement regarding Executive’s separation, the benefits to be provided to
Executive in connection with such separation and Executive’s post-separation
responsibilities to the Company.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:

1.    Confirmation of Resignation; Separation from Employment. Executive hereby
confirms his resignation from all positions and offices Executive held at any
time with the Company and its subsidiaries and affiliates (the “Company Group”),
all effective as of the Separation Date. Executive shall continue to be employed
by the Company during the period from the Execution Date through the Separation
Date (the “Transition Term”), at which time Executive’s employment with the
Company will cease. During the Transition Term, Executive shall continue to be
employed by the Company and shall be available, during regular business hours,
(i) to assist in the transition of his duties to such other individuals as the
Company may direct and (ii) to provide such other services to the Company as may
be requested from time to time by the Company.

2.    Compensation During Transition Term. As compensation for his services
during the Transition Term, the Company shall continue to pay and provide
Executive his annual base salary and benefits, all as in effect immediately
prior to the Execution Date. In addition, Executive and the Company agree and
acknowledge that Executive shall be entitled to receive no later than March 15,
2019 (i) the annual bonus earned under the Company’s 2018 Annual Bonus Plan,
based upon the Overall Goal Achievement Factor (as defined in the 2018 Annual
Bonus Plan) and Executive’s Individual Performance Factor (as defined in the
2018 Annual Bonus Plan) under such plan for the fiscal year ending December 30,
2018 and (ii) the long-term award earned under the Company’s 2016-2018 Long-Term
Performance Plan, based upon the Overall Goal Achievement Factor under such plan
for the performance period ending December 30, 2018.

3.    Consulting Services. During the period from the Separation Date through
March 31, 2019 (the “Consulting Term”), Executive shall be available, at
reasonable times after reasonable notice, to provide advisory and consulting
services to the Company’s business



--------------------------------------------------------------------------------

transformation, business services, information systems services and real estate
groups as requested from time to time by and at the direction of the President
and Chief Operating Officer of the Company. During the Consulting Term,
Executive shall devote such time and attention to the business of the Company as
is necessary to fulfill his duties and responsibilities in this Section 3, but
in no event shall he be required to devote, on average, more than twenty percent
(20%) of his time (or approximately eight (8) hours per week) during the
Consulting Term to his duties under this Section 3. No additional fees or
compensation shall be owed to Executive for any advisory or consulting services
provided by Executive during the Consulting Term. However, the Company shall pay
or reimburse Executive for all reasonable bona fide business expenses incurred
by Executive in the performance of any advisory or consulting services under
this Section 3 in accordance with the expense reimbursement policies in effect
for consultants to the Company generally. Any services provided by Executive
under this Section 3 shall be provided as an independent contractor of the
Company and not as an employee. As such, Executive shall have no claim against
the Company for vacation pay, sick leave, retirement benefits, Social Security,
workers compensation, health or disability benefits, unemployment insurance
benefits or employee benefits of any kind based on the services performed during
the Consulting Term.

4.    Separation Benefits.

(a)    The Company shall pay Executive $92,256.94 monthly for a period of
eighteen (18) months (the “Separation Payment Term”), commencing as of the first
calendar month following the expiration of the Transition Term.

(b)    Executive’s active participation in the Company’s 2017-2019 and 2018-2020
Long-Term Performance Plans shall cease as of the end of the Company’s 2018
fiscal year and Executive’s awards thereunder will be based on the Company’s
performance during the 2017-2019 and 2018-2020 performance periods and prorated
for the portion of the performance periods of Executive’s employment through the
Separation Date, such prorated awards to be paid to Executive on the same date
as awards for such performance periods are paid to other Company executives.

(c)    Notwithstanding the foregoing, the Company shall not be obligated to
provide Executive the foregoing separation benefits described in this Section 4
if Executive is not in substantial compliance with the material terms of this
Agreement as of the dates of the payments.

5.    Return of Property. Executive represents and covenants that, no later than
the expiration of the Transition Term, he will have returned to the Company all
property of the Company Group (including, but not limited to,
passwords/encryption keys for all Company-related files or equipment, all
confidential information, trade secrets, keys and access cards to the Company’s
offices, all equipment, documents, customer lists, written information, forms,
formulae, plans, manuals, designs, blueprints, notebooks, tools, credit cards,
passwords, documents or other hard copy, audio/visual, or electronic material or
data, software or firmware, records, or copies of the same, belonging to the
Company, which are in Executive’s possession or control, without retaining any
copy or summary thereof).

 

2



--------------------------------------------------------------------------------

6.    Continuing Cooperation. Until the expiration of the applicable statutes of
limitation, Executive agrees to provide continuing cooperation to the Company in
the defense of any asserted or unasserted claims, charges or lawsuits pending
against the Company Group or made against it in connection with Executive’s
employment with the Company Group. Such cooperation shall include, but not be
limited to, providing the Company with information, affidavits, deposition
testimony or testimony as a witness in any forum. Executive shall be reimbursed
for any reasonable, out-of-pocket expenses incurred at the Company’s request in
connection with providing such continuing cooperation.

7.    Non-Disparagement. Without limitation as to time, Executive agrees that
Executive shall refrain from making any derogatory, disparaging or negative
comments, written or oral, about the Company, or any of the CCBCC Releasees (as
defined in Section 12(h)), to the press, to present or former Company Group
employees or customers, to any individual or entity with whom or which the
Company Group has a current or prospective business relationship, or to anyone
else which could adversely affect the conduct of the Company’s business or the
Company’s reputation.

8.    Non-Competition; Non-Interference. During the Separation Payment Term and
for six months thereafter, Executive shall not:

(a)    directly or indirectly provide or perform any services for a “Competing
Enterprise” (as defined below), whether as an employee, consultant, agent,
contractor, officer, director or any other capacity; or

(b)    interfere, directly or indirectly, with any of the Company’s
relationships with its existing or potential employees, suppliers or customers.

For purposes of this Agreement, the term “Competing Enterprise” means any person
or entity (or any affiliate of such person or entity) that: (i) owns, operates,
controls or maintains operations engaged either in distributing, marketing or
manufacturing non-alcoholic beverages in, or for sale to customers within, the
United States, including, but not limited to, Pepsico, Inc. or its affiliates
and any bottler of beverage products distinguished by trademarks owned by
PepsiCo, Inc. or its affiliates, (ii) provides managed transportation,
over-the-road transportation or freight brokerage services (including truckload,
less than truckload, dedicated contract carriage, freight brokerage or equipment
and fleet maintenance services) for third parties anywhere in the United States
or (iii) provides data analytics consulting or software services to the retail
grocery and consumer packaged goods industries anywhere in the United States or
Canada. Nothing in this Section 8 shall prohibit Executive from performing
services for (x) The Coca-Cola Company or its affiliates, or (y) any bottler of
beverage products distinguished by trademarks owned by The Coca-Cola Company or
its affiliates or (z) Acosta, Inc. in its operation as currently conducted that
provides sales and marketing services to manufacturers in the
consumer-packaged-goods industry.

9.    Confidential Information. Without limitation as to time, Executive shall
not disclose to others or use, whether directly or indirectly, any Confidential
Information (as hereinafter defined). For purposes of this Agreement, the term
“Confidential Information” means information about the Company Group or any of
its clients or customers that was learned

 

3



--------------------------------------------------------------------------------

by Executive in the course of his employment by the Company, including, without
limitation, any proprietary knowledge, trade secrets, data, formulae,
information and client and customer lists and all papers, resumes and records
(including computer records) of the documents containing such Confidential
Information, but excludes information (i) which is in the public domain through
no unauthorized act or omission of Executive; or (ii) which becomes available to
Executive on a non-confidential basis from a source other than the Company
without breach of such source’s confidentiality or non-disclosure obligations to
the Company.

10.    Protected Disclosures. Pursuant to the Defend Trade Secrets Act of 2016
(18 U.S.C. § 1833(b)), Executive will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
of the Company that (i) is made (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney and
(B) solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) is made in a complaint or other document that is filed under
seal in a lawsuit or other proceeding. If Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Executive
may disclose the trade secret to Executive’s attorney and use the trade secret
information in the court proceeding, if Executive (i) files any document
containing the trade secret under seal and (ii) does not disclose the trade
secret, except pursuant to court order. Nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or to create liability for disclosures of
trade secrets that are expressly allowed by such section. Notwithstanding any
provision in any agreement between Executive and the Company, Executive may
disclose any confidential or non-public information (i) to report possible
violations of federal law or regulation to any governmental agency or entity,
including, but not limited to, the Department of Justice, the Securities and
Exchange Commission, the United States Congress and any agency Inspector
General, or to make other disclosures that are protected under the whistleblower
provisions of federal law or regulation or (ii) as required by law or order by a
court; provided, however, Executive agrees to notify the Company in advance if
Executive is required to provide information or testimony in connection with any
action brought by a non-governmental or non-regulatory person or entity.

11.    Injunctive Relief. Executive agrees that the provisions herein are
important to and of material consideration to the Company and that the Company
considers that monetary damages alone are an inadequate remedy to the Company
for any breach of the provisions herein. Executive further stipulates that, upon
any material breach by Executive of the provisions herein, the Company shall be
entitled to injunctive relief against Executive from a court having personal
jurisdiction of Executive. This Section 11 shall not be deemed to limit the
legal and equitable remedies available to the Company or to limit the nature and
extent of any claim by the Company for damages caused by Executive for breach of
this Agreement.

12.    Comprehensive Release of Claims and Covenant Not to Sue.

(a)    Executive agrees that, in consideration for the separation benefits
provided for under Section 4, Executive, for himself, and for his heirs,
executors, administrators and assigns, hereby releases, waives and forever
discharges the CCBCC Releasees from any and all claims or liabilities of
whatever kind or nature which he ever had or which he now has, known or unknown,
against any and all CCBCC Releasees that are attributable

 

4



--------------------------------------------------------------------------------

to or arose during all periods of time occurring on or prior to the Execution
Date (collectively, the “Released Claims”).

(b)    The Released Claims expressly include, without limitation, to the fullest
extent allowed by law, any and all actions, claims, allegations or violations
that Executive might have or raise (i) under or in relation to Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act) (the “ADEA”); the Equal Pay Act of 1963, as
amended; the Americans with Disabilities Act of 1990 and the Americans with
Disabilities Amendments Act; the Rehabilitation Act; the Lilly Ledbetter Fairpay
Act; the Genetic Information Nondiscrimination Act; the National Labor Relations
Act; the Family and Medical Leave Act of 1993, as amended; the Civil Rights Act
of 1866, as amended; the Worker Adjustment Retraining and Notification Act; the
Executive Retirement Income Security Act of 1974; any applicable Executive Order
programs; the Sarbanes-Oxley Act of 2002, or its state or local counterparts;
any other federal, state or local civil, whistleblower or human rights law, or
any other federal, state, local or municipal law, regulation or ordinance; or
under any public policy, contract or tort, or under common law; or arising under
any policies, practices or procedures of the Company; (ii) for or in relation to
any breach of contract, negligence, breach of fiduciary duty, breach of implied
duty of good faith and fair dealing, unfair competition, defamation, wrongful or
unlawful discharge, constructive discharge, retaliation, invasion of privacy,
personal injury, loss or injury to property, intentional or negligent infliction
of emotional distress, disputed or unpaid wages, salary, bonuses, earnings,
equity awards, deferred compensation or other forms of compensation; and
(iii) including all claims of any nature whatsoever arising out of Executive’s
employment with the Company and any claim for costs, fees or other expenses,
including attorneys’ fees incurred in the matters provided for in this release.

(c)    Except to the extent contemplated by Section 12(f), Executive covenants
not to sue or bring a claim or any legal action whatsoever against any of the
CCBCC Releasees with respect to any Released Claim in any forum for any reason.
If Executive sues or brings any action against any CCBCC Releasee in violation
of the foregoing covenant not to sue, Executive agrees that Executive shall pay
all reasonable fees, costs and expenses incurred by the CCBCC Releasees in
defending against any such suit or action, including, but not limited to,
reasonable attorneys’ fees.

(d)    Executive understands that Executive may later discover claims or facts
that may be different than, or in addition to, those that Executive now knows or
believes to exist regarding the subject matter of the Released Claims, and
which, if known at the time of signing this Agreement, may have materially
affected this Agreement and Executive’s decision to enter into this Agreement
and grant the release and covenant not to sue contained herein. Nevertheless,
Executive, for himself, and for his heirs, executors, administrators and
assigns, intends to fully, finally and forever settle and release all Released
Claims that now exist, may exist or previously existed, as set forth herein,
whether known or unknown, foreseen or unforeseen, matured or unmatured,
suspected or unsuspected, existing or claimed to exist, fixed or contingent,
both at law

 

5



--------------------------------------------------------------------------------

and in equity, and the release given herein is and will remain in effect as a
complete release, notwithstanding the discovery or existence of such different
or additional facts.

(e)    In signing this Agreement, Executive acknowledges and intends that it
shall be effective to the fullest extent allowed by law as a bar to each and
every one of the Released Claims hereinabove mentioned or implied. If it is
determined by a court of competent jurisdiction that any Released Claim cannot
be waived as a matter of law, Executive expressly agrees that the release
contained herein shall nevertheless remain valid and fully enforceable as to the
remaining Released Claims.

(f)    Nothing in this Agreement prohibits or restricts Executive from filing a
claim with or participating in an investigation conducted by the United States
Equal Employment Opportunity Commission, or any state or local fair employment
practices agency, or any similar federal or state agency that is responsible for
enforcing a law on behalf of the government. However, Executive understands and
agrees that under this Agreement Executive is waiving, discharging and releasing
any claim against the CCBCC Releasees for obtaining any personal or monetary
relief for Executive, or any legal fees, based on or arising out of any such
claim or investigation.

(g)    Notwithstanding any contrary provision of this Agreement, this Agreement
does not waive or release Executive’s rights or claims to any benefits that are
vested and accrued immediately prior to the Separation Date under an employee
benefit plan or program maintained by the Company Group or claims for
advancement or indemnification permitted by and pursuant to (i) the Company’s
organizational documents or policies or (ii) any liability insurance policy
maintained by the Company in each case relating to advancement of expenses or
indemnification of directors, officers and employees of the Company.

(h)    For purposes of this Agreement, the term “CCBCC Releasees” means each
member of the Company Group and its predecessors, affiliates, parents,
subsidiaries and joint ventures, its present, former and future successors and
assigns and all of its present, former and future owners, directors, managers,
officers, stockholders, members, employees, representatives, agents, assigns,
insurers, trustees, employee benefit plans and programs (and the trustees,
administrators, fiduciaries and insurers of such plans and programs) and
attorneys, both individually and in their representative capacities.

13.    Compliance with Older Workers Benefit Protection Act. By signing this
Agreement, Executive specifically acknowledges and represents that:

(a)    Executive has been given a consideration period of twenty-one (21) days
within which to consider the terms of this Agreement; Executive may execute this
Agreement prior to the expiration of the consideration period, in order to
expedite the execution of this Agreement and the payment of the consideration
hereunder; if the full twenty-one (21)-day consideration period has not elapsed
at the time Executive signs this Agreement, by Executive’s signature at that
time and on that date, Executive expressly acknowledges that Executive has
knowingly and voluntarily chosen to sign this Agreement before the expiration of
the consideration period;

 

6



--------------------------------------------------------------------------------

(b)    The Released Claims include any and all claims Executive has or may have
arising out of or related to Executive’s employment with the Company or
termination of that employment, including any and all claims under the ADEA;

(c)    The ADEA claims being waived, released and discharged pursuant to
Section 12 do not include any claims that may arise after the date Executive
signs this Agreement;

(d)    The benefits the Company will provide to Executive under this Agreement
include consideration and benefits that Executive was not otherwise entitled to
receive before signing this Agreement;

(e)    Executive is hereby advised, and hereby acknowledges that Executive has
been advised, to consult with an attorney of Executive’s choice and at
Executive’s expense prior to signing this Agreement;

(f)    In accordance with the notice provisions set forth in Section 21,
Executive may revoke this Agreement at any time within seven (7) calendar days
after the day Executive signs this Agreement (that is, at any time within seven
(7) days after the Execution Date), and this document will not become effective
or enforceable as to any claims under the ADEA until the eighth day after the
Execution Date, on which day (the “Effective Date”), this Agreement will
automatically become effective and enforceable (unless previously revoked within
that seven (7)-day period); and

(g)    The terms of this Agreement are clear and understandable to Executive;
and EXECUTIVE HAS CAREFULLY READ THIS DOCUMENT, AND FULLY UNDERSTANDS EACH AND
EVERY TERM.

14.    No Admission. Executive acknowledges that the Company does not admit any
liability or wrongdoing by entering into this Agreement. Neither this Agreement
nor anything contained herein shall be admissible in any proceeding as evidence
of or an admission by the Company of any violation of any law or regulation or
of any liability whatsoever to Executive. Notwithstanding the foregoing, this
Agreement may be introduced into a proceeding solely for the purpose of
enforcing this Agreement.

15.    Severability and Reformation. If any part or provision of this Agreement
is found to be illegal, invalid or unenforceable by a court of competent
jurisdiction, the illegal, invalid or unenforceable terms shall be redefined and
this Agreement shall be deemed amended to the extent required to render the
otherwise illegal, invalid or unenforceable provision, and the rest of this
Agreement, legal, valid and enforceable. If such court declines to amend this
Agreement as provided for herein, Executive agrees that such illegal, invalid or
unenforceable provision shall be fully severable, and this Agreement and its
terms shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never been a part of this Agreement.

16.    No Waiver. No waiver by Executive or the Company of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

7



--------------------------------------------------------------------------------

17.    Complete Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes and
cancels all prior or contemporaneous oral or written agreements and
understandings between them with respect to the subject matter hereof.

18.    Governing Law; Venue. This Agreement and the legal relations thus created
hereunder shall be governed by and construed in accordance with the laws of the
State of North Carolina (without regard to conflict of laws principles). In the
event of any dispute arising as to the parties’ rights and obligations hereunder
or otherwise relating to Executive’s employment with the Company and the
termination of that employment, the Company and Executive expressly consent to
the sole and exclusive venue and jurisdiction of the federal and state courts of
the State of North Carolina, sitting in Mecklenburg County, North Carolina, and
hereby waive any defense of inconvenient forum and any right of jurisdiction on
account of Executive’s place of residence or domicile.

19.    Counterparts; Electronic Transmission of Signatures. This Agreement may
be executed in counterparts, each of which shall be deemed an original and all
of which taken together shall constitute one and the same instrument.
Transmission of images of signed signature pages by facsimile, e-mail or other
electronic means shall have the same effect as the delivery of original signed
documents in person, and an electronically transmitted copy of a fully executed
document shall be sufficient for the enforcement of this Agreement.

20.    Assignment. Executive represents and warrants that Executive has not
assigned or in any other manner conveyed any right or claim that Executive has
or may have to any third party, and Executive shall not assign or convey to any
assignee for any reason any right or claim covered by this Agreement, this
Agreement, or the consideration, monetary or other, to be received by Executive
hereunder. The Company may assign its rights and obligations under this
Agreement to any third party at its discretion.

21.    Notice Provisions for Signing; Revocation Right. If Executive chooses to
revoke his acceptance of this Agreement after having signed it, Executive must
provide notice of such revocation delivered to the Company no later than
midnight, Eastern Time, on the last day of the seven (7)-day revocation period.
To revoke, notice of the same shall be given by submitting a written statement
of revocation via hand delivery or mail to the Company’s representative at the
notice address provided below. To be effective, Executive’s revocation must be
in writing and explicitly revoke this Agreement. No attempted revocation after
the expiration of such seven (7)-day period shall have any effect on the terms
of this Agreement. If Executive revokes this Agreement prior to the Effective
Date, its terms and provisions shall be void and without legal effect, and the
Company shall have no obligation to provide Executive with any further
consideration hereunder. The notice address for the Company shall be as set
forth below:

Coca-Cola Bottling Co. Consolidated

4100 Coca-Cola Plaza

Charlotte, NC 28211

ATTN: President and Chief Operating Officer

 

8



--------------------------------------------------------------------------------

22.    Further Acknowledgement. Executive has read and carefully considered this
Agreement, has had an opportunity to ask questions about it and has had any
questions answered to his satisfaction. Further, the Company has indicated that
Executive is free to discuss this Agreement with Executive’s spouse and
Executive’s attorney. Executive is signing this Agreement knowledgeably,
voluntarily and without coercion of any kind.

23.    Section 409A of the Code. This Agreement is intended to comply with
Section 409A of the Internal Revenue Code of 1986 (and any regulations and
guidelines issued thereunder) (“Section 409A”) to the extent this Agreement is
subject thereto, and this Agreement shall be interpreted on a basis consistent
with such intent. If an amendment of this Agreement is necessary in order for it
to comply with Section 409A, the parties hereto will negotiate in good faith to
amend the Agreement in a manner that preserves the original intent of the
parties to the extent reasonably possible. No action or failure by the Company
in good faith to act, pursuant to this Section, shall subject Company to any
claim, liability, or expense, and Company shall not have any obligation to
indemnify or otherwise protect Executive from the obligation to pay any taxes
pursuant to Section 409A.

–Signature Page Follows –

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the Execution Date.

 

COMPANY: Coca-Cola Bottling Co. Consolidated By:   /s/ J. Frank Harrison, III
Name:   J. Frank Harrison, III Title:   Chairman and CEO EXECUTIVE: /s/ James E.
Harris James E. Harris

 

10